Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 & 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Berger, Kosugi, Nishida, Cherukupalli, Phan et al., Forrest, Ebersold, Clingman, Wang, Innami et al. and Robinson et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - A power wiring device comprising: 
wherein the plurality of circuit modules includes: 
an energy harvesting module as a circuit module that can output, from the first connector and the second connector, electric power obtained through energy harvesting; and 
a load module as a circuit module that can consume electric power input from the first connector and electric power input from the second connector, 
wherein the power wiring device further comprises a switching member including: 
a fifth connector that is mechanically and electrically attachable to and detachable from the third connector; 
a sixth connector that is mechanically attachable to and detachable from the fourth connector; and 

The above features and elements when combined with other features and elements of the above claim were not found in any of the prior art of record.
Claim 1 - A power wiring device comprising: 
a plurality of circuit modules each including a first connector and a second connector; and a wiring member including a third connector that is mechanically and electrically attachable to and detachable from the first connector of one of the plurality of circuit modules and a fourth connector that is mechanically and electrically attachable to and detachable from the second connector of another one of the plurality of circuit modules, and 
in which the third connector and the fourth connector are electrically connected to one another, 
wherein the plurality of circuit modules includes: 
an energy harvesting module as a circuit module that can output, from the first connector and the second connector, electric power obtained through energy harvesting; and 
a load module as a circuit module that can consume electric power input from the first connector and electric power input from the second connector, 
wherein the power wiring device further comprises a switching member including: 
a fifth connector that is mechanically and electrically attachable to and detachable from the third connector; 

a switching part that can switch between electrical connection and electrical disconnection between the fifth connector and the sixth connector.
Allowed Claims
Independent Claim 1 is allowed along with dependent claims 2-7 & 9-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838